DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 contains two instances of the term mileage misspelled as millage.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (US 2012/0056736).

Regarding Claim 1 (Original), Katoh teaches a vehicle control apparatus that controls an electronic device [fig. 2 @100] provided in a vehicle, the vehicle control apparatus comprising:
an operation state detection unit [fig. 2 @50] that detects at least one operation state of the vehicle [fig. 6 @Ignition ON, Ignition OFF, Door CLOSED, Door OPEN, ¶0041, “The display control circuit 50 is connected to the in-vehicle LAN 91 to acquire the vehicle information regarding the vehicle from the in-vehicle LAN 91. For example, the vehicle information includes vehicle information indicating an engine on and off state … door information indicating a door condition, such as a door open state and a door closed state, and the like”];
a plurality of internal circuits [fig. 2 @fig. 6c and 6d and 6e and 6f] that operate the electronic device [fig. 2 @100]; and
an energization control unit [fig. 2 @92] that energizes at least one of the internal circuits [fig. 6d], which is determined based on the at least one operation state [fig. 6(a) Ignition ON], wherein:
the energization control unit energizes only a part [fig. 6f is OFF when IGNITION is ON] of the plurality of internal circuits [fig. 2 @fig. 6c and 6d and 6e and 6f].

Regarding Claim 2 (Original), Katoh teaches the vehicle control apparatus according to Claim 1, wherein:
the at least one operation state of the vehicle includes a plurality of operation states [fig. 6 @Ignition ON, Ignition OFF, Door CLOSED, Door OPEN];
the operation state detection unit detects the plurality of operation states [fig. 6b (Door CLOSED, Door OPEN)] in a state where a power state of the vehicle is in an off state [fig. 6 illustrates door open and closed states are detected when the ignition state is OFF]; and
the energization control unit energizes only a part of the internal circuits in at least another operation state in the state where the power state of the vehicle is in the off state [fig. 6 illustrates when the Ignition is OFF and the Door OPEN 6c and 6d are OFF and 6e and 6f are ON].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Watanabe (US 2007/0078598). All reference is to Katoh unless indicated otherwise.

Regarding Claim 3 (Original), Katoh teaches the vehicle control apparatus according to Claim 2, wherein: the electronic device includes:
 a display [fig. 1 @70] that draws an image of a state amount [fig. 8A @232 (fuel Level)] that continuously changes as the vehicle travels and
an image of a state indicator light indicating the operation state [fig. 6b (door open or shut)] of an in-vehicle device.[¶0035, The images formed in the display screen of the liquid crystal panel 70 are, for example, a door warning image (not shown)”]; the internal circuits includes: 
a first display drawing unit [fig. 6e] for drawing an image on the display [fig. 1 @70]; and 
a second display drawing unit [fig. 6d] for drawing an image [fig. 9 @33] 
the operation state detection unit detects one of the operation state [fig. 6b @OPEN] for displaying the status indicator light [¶0035] when the power state of the vehicle is in the off state [fig. 6a @OFF]; and
when the operation state detection unit detects the one of the operation states for displaying the status indicator light [fig. 6b @OPEN] under a condition that the power state of the vehicle is in the off state [fig. 6a @OFF and fig. 6 @P3], 
the energization control unit does not energize the second display drawing unit [fig. 6d @P3 is OFF], but energizes the first display drawing unit [fig. 6e @P3 is ON]
Katoh does not teach a meter display and a meter display drawing unit; and 
a main display and a main display drawing unit that displays at least one of audio-related information and a map
Watanabe teaches a meter display [fig. 5 @31a] and a meter display drawing unit [fig. 2 @36]; and 
a main display [fig. 5 @31b] and a main display drawing unit [fig. 2 @36] that displays at least one of audio-related information [alternate limitation not addressed] and a map [¶0085, “The control unit 36 executes the processing of displaying the map image on the navigation display area 31b of the display unit 31 on the basis of image data transmitted from the navigation device 20, the processing of displaying on the meter display area 31a of the display unit 31 the vehicle speed, the number of revolutions of the engine, the fuel residual amount, the engine cooling water temperature, etc., by an analog display on the basis of the data received from the various kinds of ECUs through the in-vehicle LAN communication unit 35”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a single display device, comprising a plurality of individually controlled display areas, into the vehicle control apparatus taught by Katoh in order to remove the mechanical components associated with a mechanical meter and make it easier to make changes and customizations to the entire combination instrument. 

Regarding Claim 4 (Original), Katoh teaches the vehicle control apparatus according to Claim 2, wherein: the electronic device includes: 
a display [fig. 1 @70] for drawing an image of a mileage and an image of a state amount [fig. 10 @fuel level] different from the mileage and continuously changing as the vehicle travels [fig. 10]; and
the internal circuits includes: a first display drawing unit [fig. 6e] for drawing an image [odometer] on the display [fig. 1 @70]; and a second display drawing unit [fig. 6d] for drawing an image [fig. 9 @33];
the operation state detection unit detects one of the operation states for displaying the mileage [fig. 6b @OPEN, fig. 6 @P3] when the power state of the vehicle is in the off state [fig. 6a @OFF]; and
when the operation state detection unit detects the one of the operation states for displaying the mileage [fig. 6b @OPEN] under a condition that the power state of the vehicle is in the off state [fig. 6a @OFF and fig. 6 @P3], 
the energization control unit does not energize the second display drawing unit [fig. 6d @P3 is OFF], but energizes the first display drawing unit [fig. 6e @P3 is ON]
Katoh does not teach a meter display and a meter display drawing unit; and 
a main display and a main display drawing unit that displays at least one of audio-related information and a map
Watanabe teaches a meter display [fig. 5 @31a] and a meter display drawing unit [fig. 2 @36]; and 
a main display [fig. 5 @31b] and a main display drawing unit [fig. 2 @36] that displays at least one of audio-related information [alternate limitation not addressed] and a map [¶0085, “The control unit 36 executes the processing of displaying the map image on the navigation display area 31b of the display unit 31 on the basis of image data transmitted from the navigation device 20, the processing of displaying on the meter display area 31a of the display unit 31 the vehicle speed, the number of revolutions of the engine, the fuel residual amount, the engine cooling water temperature, etc., by an analog display on the basis of the data received from the various kinds of ECUs through the in-vehicle LAN communication unit 35”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a single display device, comprising a plurality of individually controlled display areas, into the vehicle control apparatus taught by Katoh in order to remove the mechanical components associated with a mechanical meter and make it easier to make changes and customizations to the entire combination instrument. 

Regarding Claim 5 (Original), Katoh in view of Watanabe teaches the vehicle control apparatus according to Claim 3, wherein:
the state amount to be drawn on the meter display [Watanabe: fig. 5 @31a illustrates a speedometer] includes a vehicle speed.

Regarding Claim 6 (Original), Katoh in view of Watanabe teaches the vehicle control apparatus according to Claim 3 included in
a vehicle display system [Watanabe: fig. 2 @30] comprising:
the meter display [Watanabe: fig. 2 @31a]; and
the main display [Watanabe: fig. 31b].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694